Citation Nr: 1754698	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO. 16-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction of the rating for lumbosacral spine strain with disc degeneration from 20 percent to 10 percent disabling was proper. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Laura Pflugfelder, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the St. Petersburg, Florida, Regional Office (RO).

A videoconference hearing was held in August 2017 before the undersigned Veterans Law Judge (VLJ). A copy of the transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2015 rating decision, the RO reduced the Veteran's rating for his service-connected lumbosacral spine strain with disc degeneration from 20 to 10 percent with an effective August 1, 2015; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's low back disability had improved.



CONCLUSION OF LAW

The decision to reduce the rating for the Veteran's lumbosacral spine strain with disc degeneration from 20 percent to 10 percent was not proper; the criteria for restoration of a 20 percent rating for lumbosacral spine strain beginning August 1, 2015 have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 5010-5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has identified any deficiencies in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015). As such, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeals may be considered on the merits.

II. The Propriety of the Reduction

Service connection for lumbosacral spine strain with disc degeneration was established in a March 2002 rating decision, and the RO assigned a 20 percent disability rating effective October 23, 2000.

In January 2015, the RO proposed a decrease to 10 percent for the Veteran's service-connected lumbosacral spine strain with disc degeneration following the review of the most recent VA examination report, conducted January 2015. The RO further stated that if this proposal is implemented, the Veteran's combined evaluation would be reduced to 10 percent.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999) (including cases cited therein). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155. The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued. 38 C.F.R. § 3.344 (a). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating. 38 C.F.R. § 3.344 (c). The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons. 38 C.F.R. § 3.105 (e). A period of 60 days is allowed for response. Id. Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105 (e), (i). 

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 38 C.F.R. § 3.951. The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation. Id. 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions. See 38 C.F.R. § 3.105 (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against proposed reduction). Moreover, the Board finds the notice provisions have been satisfied. Therefore, the Board will focus only upon the propriety of the reduction. 

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344. The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more. In the present case, the 20 percent evaluation had been in effect for over five years at the time the reduction took place. Specifically, the 20 percent rating was in place from October 23, 2000 to August 1, 2015, a period just under fifteen years. Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply. Reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344 (c). Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. Id. at 420-21, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. 38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421.

According to the January 2015 VA examination of the lumbosacral spine, the Veteran's diagnosis of a lumbosacral strain was confirmed. The Veteran reported chronic, constant left-sided low back pain with stiffness which was becoming progressively worse. He stated the pain radiated to his left though intermittently which caused difficult walking. He used a cane, TENS unit, and heating pad. The VA examination report indicates the Veteran did not report the flare-ups impacted the function of his thoracolumbar spine. The report indicated that the Veteran had functional loss or functional impairment of the thoracolumbar spine, specifically difficulty with prolonged sitting and walking. The VA examiner also determined that while the Veteran's ability to perform heavy physical activities was limited, his ability to perform sedentary occupational activities were not affected. 

As a result of the findings in the January 2015 VA examination, the RO reduced the Veteran's disability rating from 20 percent to 10 for his service-connected lumbosacral spine strain with disc degeneration.

However, the Veteran and his wife testified at the August 2017 Board hearing that the Veteran has experienced back spasms which required medical treatment at the VA hospital. He stated he continuously received treatment from his physician with medication and physical therapy for his back spasms. The Veteran stated he continued to experience radiculopathy and flare-ups requiring him to walk with a cane. The Veteran's representative noted that the January 2015 VA examiner erroneously indicated in the VA examination report the Veteran did not experience flare-ups. It is the Veteran's contention that the January 2015 VA examination did not accurately reflect his current symptomatology. His wife further stated that the Veteran was no longer able to perform his usual chores and that his condition had worsened in the past four years. In addition, the Veteran stated that while he was no longer employed at the US Postal Service, he started a business with his brother-in-law. He testified that his primary duty was to complete the "paperwork" but that he could not do it due to his condition. He stated the severity of his flare-ups required him to stay at home. 

In this case, the Board acknowledges the evidence of record indicates the Veteran's low back disability has not improved. The RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. The Board acknowledges the Veteran's contentions that his low back disability has not improved in his ability to function under ordinary conditions of life and work. 

Based on the Board's review of the record, the Veteran's back examinations favor a finding that there was little or no improvement of his low back disability at the time of the rating reduction. Therefore, the rating reduction of the Veteran's lumbosacral spine strain with disc degeneration must be reversed and restored to 20 percent effective August 1, 2015.


ORDER

A rating of 20 percent for service-connected lumbosacral spine strain with disc degeneration, effective August 1, 2015, is restored.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

During the appeal period, the Veteran's service-connected disabilities do not meet the schedular requirements under 38 C.F.R. § 4.16 (a), for TDIU. However, in various statements, he has indicated that he has been unable to work due to symptomatology associated with his service-connected disabilities.

The Veteran's statements as well as the evidence of record raise a question as to whether his claim for TDIU should be referred for extraschedular evaluation under 38 C.F.R. § 4.16 (b). In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required." Id. at 95.

In light of the foregoing, the Veteran's claim for TDIU is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Pursuant to the provisions of 38 C.F.R. § 4.16 (b), refer the Veteran's claim for TDIU to the Director, Compensation Service, for extraschedular consideration. Such consideration should include a discussion of the Veteran's service-connected disabilities, employment history, and educational/vocational history.

2. Thereafter, if any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the appeal is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


